Citation Nr: 1119574	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-19 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion. 

2.  Entitlement to an effective date earlier than September 20, 2005, for the grant of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than September 9, 2008, for the grant of entitlement to special monthly compensation (SMC) based on loss of use of the right foot.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney-at-Law



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to August 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision, which granted a claim for service connection for lumbar spine degenerative disc disease, status post laminectomy and fusion, assigning an evaluation of 20 percent, effective September 20, 2005; an April 2009 rating decision, which granted a claim for entitlement to TDIU, assigning an effective date of September 20, 2005; and a separate April 2009 rating decision, which granted a claim for entitlement to SMC based on loss of use of the right foot, assigning an effective date of September 9, 2008. 

The Board notes that, in an April 2009 rating decision, the RO assigned a temporary evaluation of 100 percent to the Veteran's service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion, effective December 1, 2005, based on surgical treatment necessitating convalescence.  An evaluation of 40 percent was assigned to this disability, effective April 1, 2006.  Since the RO did not permanently assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that additional medical evidence was associated with the claims file after the April 2009 statement of the case (SOC) was issued.  However, as this evidence is not pertinent to the claims on appeal, the Board may proceed to adjudicate the claims with no prejudice to the Veteran. 

FINDINGS OF FACT

1.  For the period of April 1, 2006, to the present, the Veteran's service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion is manifested by favorable ankylosis of the thoracolumbar spine.  

2.  For the period of September 20, 2005, to November 30, 2005, the medical evidence of record gives no indication that the Veteran's service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion was less severe prior to his December 2005 surgery than it was after his December 2005 surgery.

3.  The Veteran filed a claim for entitlement to TDIU on December 15, 2008.

4.  The evidence of record does not reflect that the Veteran met the criteria for entitlement to SMC based on loss of use of the right foot prior to September 9, 2008. 


CONCLUSIONS OF LAW

1.  For the period of April 1, 2006, to the present, the criteria for a disability rating in excess of 40 percent for service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).

2.  For the period of September 20, 2005, to November 30, 2005, the criteria for a disability rating of 40 percent, but no more, for service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).

3.  The criteria for an effective date prior to September 20, 2005, for the grant of entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.18 (2010).

4.  The criteria for an effective date prior to September 9, 2008, for the grant of entitlement to SMC based on loss of use of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.350, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 
VCAA letters dated in October 2005, June 2006, August 2006, August 2008, January 2009, and August 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the August 2006, August 2008, and January 2009 letters described how disability ratings and effective dates were assigned.    

Furthermore, the Board notes that, for initial rating claims and claims for earlier effective dates, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Additionally, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).
With regard to the Veteran's claim for an increased rating for his lumbar spine disability, the Veteran was provided an examination which addressed this claim most recently in February 2009.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regards to this claim. 

With regard to the Veteran's claims for earlier effective dates for TDIU and SMC based on loss of use of the right foot, the Board notes that VA opinions were provided in March 2009 regarding the Veteran's unemployability and in November 2008 regarding the Veteran's right foot drop.  As the Veteran is seeking entitlement to an earlier effective date with regard to these issues, the Board finds that a new VA examination would not be pertinent to the adjudication of these claims.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  
1.  Entitlement to an increased rating for service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion. 

The Board notes that the Veteran's service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion, is assigned a 20 percent evaluation under Diagnostic Code 5243 for the period of September 20, 2005, to November 30, 2005.  For the period of December 1, 2005, to March 31, 2006, the Veteran's service-connected lumbar spine disability is assigned a 100 percent evaluation under 38 C.F.R. § 4.30.  For the period of April 1, 2006, to the present, the Veteran's service-connected lumbar spine disability is assigned an evaluation of 40 percent under Diagnostic Code 5243.  The Veteran is seeking higher ratings. 

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received in September 2005, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003 changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2010).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).
For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Board acknowledges that the Veteran underwent VA examinations for his spine disability in September 2008 and February 2009.  

In the February 2009 VA examination report, the examiner noted that the Veteran developed progressive low back pain beginning in the later 1960s and ultimately underwent a laminectomy and later fusion.  The Veteran continued to have significant stiffness and chronic low back pain with limited motion.  The Veteran is forced to maintain a very sedentary lifestyle.  He is unable to do household chores to help out his wife, including shopping.  He can do minimal travel secondary to pain aggravated by prolonged sitting.  At the present time, the Veteran no longer has radicular pain from his low back to his lower extremities.  He does have marked hip pain which also limits his activity level ability, including mobility.  Upon examination, it was noted that the Veteran did not suffer numbness or paresthesias.  He does suffer leg or foot weakness.  Specifically, he was noted as having a right ankle foot drop with fatigue from attempting to ambulate more than several blocks.  The Veteran reported experiencing fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The Veteran complained of low back pain and stiffness, which is frequently related to his bilateral hip conditions.  Usually when his hips are hurting more, the Veteran's low back pain becomes worse.  Morning stiffness may persist for hours.  The Veteran has an onset of pain daily in the morning and when aggravated by sitting when travelling or standing more than 30 minutes.  The Veteran was noted as having marked limited motion of his lumbar spine chronically and there is little change in motion with flare-ups.  It was noted that the Veteran did not have incapacitating episodes of spine disease.  At present, the Veteran denied any radicular pain to the right or left lower extremities.  Upon examination, the Veteran was noted as having lumbar flattening and list.  With regard to objective abnormalities of the thoracic sacrospinalis, the Veteran was noted as having spasms, painful motion, tenderness, and weakness bilaterally, as well as guarding on the left side only.  The examiner noted that muscle spasm, localized tenderness, and guarding are not severe enough to be responsible for abnormal gait or abnormal spinal contour.  With regard to sensory examination, the Veteran was noted as scoring a 2/2 for pain (pinprick) on the left side, a 2/2 bilaterally for light touch, and a 2/2 for position.  Reflex examination revealed that the Veteran was hypoactive upon knee jerk testing, absent reflex on ankle jerk, and had normal plantar flexion.  With regard to range of motion testing, the Veteran had a flexion of 0 to 30 degrees, an extension of 0 to 5 degrees, left and right lateral flexion of 0 to 15 degrees, a left lateral rotation of 0 to 10 degrees, and a right lateral rotation of 0 to 10 degrees.  There was no objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion.  The examiner was unable to test additional limitations after 3 repetitions of range of motion.  The examiner noted that the Veteran had significant guarding of motion due to his pain with almost no measurable extension and very minimal forward flexion, lateral flexion, and lateral rotation.  Due to the guarding and pain, repetitive motion was not done.  The Veteran was noted as being unemployed since 2001.  The examiner noted that this Veteran's low back condition progressively has limited his ability to do things around the home.  Due to his service-connected hip and low back conditions, a sedentary lifestyle is required.  The Veteran can participate in very few activities which require more than minimal ambulation or physical activity. 

An addendum opinion was provided in March 2009.  In this addendum, it was noted that, with regard to the Veteran's individual unemployability due to service-connected hip prosthesis and invertebral disc syndrome, the Veteran has not been employed since 2001 and that he has limited ability on performance of daily activities.  The examiner therefore opined that this Veteran cannot participate in any gainful employment.

At the September 2008 VA examination, the examiner noted that the Veteran underwent back surgeries in 2003 and 2005.  The surgeries have included laminectomies and fusions involving L3 through S1.  At present, the Veteran described persistent low back pain.  He describes pain to the low lumbar region and over the sacroiliac regions, as well as the paralumbar musculature.  He does experience some pain and spasms in the paralumbar musculature, as well as a persistent achiness, tightness, and stiffness.  At present, he describes occasional pain, which radiates into the buttocks.  He currently does not describe any ongoing or persistent radiculopathy as affecting the lower extremities.  The Veteran had previously been experiencing radicular symptoms, which improved following his previous lumbar surgeries.  However, since approximately 2001, he has had a persistent right foot drop.  He reports that the footdrop becomes more apparent with fatigue, resulting in right foot slapping with ambulation.  The Veteran did not specifically describe any periods of complete incapacity secondary to his lumbar spine condition within the past one year.  The examiner noted that the Veteran did undergo a total right hip arthroplasty approximately 2 weeks prior to this evaluation for degenerative joint disease as affecting the right hip.  The Veteran denied any specific numbness as affecting the lower extremities.  The Veteran reported that he could stand up to 10 minutes and could walk no more than one block at a time.  The Veteran is currently unemployed and has not worked since 2001.  The Veteran does have significant restriction of physical activities.  He drives only short distances and is unable to engage in any significant physical recreational activities or chores, such as yard work.  During flare-ups of the back condition, the Veteran does have increased pain and decreased range of motion and mobility.  He described his back condition as slowly worsening.  The Veteran was noted as having leg or foot weakness.  He was noted as having a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  Examination of the thoracic sacrospinalis reveal that the Veteran has pain with motion, tenderness, and weakness bilaterally, and guarding on the right side.  He was noted as having no spasms bilaterally, no atrophy bilaterally and no guarding on the left side.  The examiner noted that the muscle spasm, localized tenderness, or guarding is severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran was noted as having lumbar flattening.  Reflex examination revealed that the Veteran had hypoactive knee jerk reflexes bilaterally and was absent ankle jerk reflexes bilaterally.  The Veteran was noted as having thoracolumbar spine ankylosis.  There were no indications of unfavorable ankylosis.  With regard to range of motion, the Veteran was noted as having an extension of 0 to 0 degrees with some tenderness beginning at 10 degrees for flexion, a forward flexion of 0 to 65 degrees with some tenderness beginning at 40 degrees, left lateral bending of 0 to 10 degrees with some tenderness beginning at 10 degrees, right lateral bending of 0 to 15 degrees with some tenderness beginning at 10 degrees, left lateral rotation of 0 to 10 degrees with some tenderness beginning at 10 degrees, and right lateral rotation of 0 to 15 degrees with some tenderness beginning at 10 degrees.  With regard to Deluca criteria, the Veteran was noted as having an increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance or additional loss of range of motion with repetitive use.  The examiner stated that he could not express without resorting to mere speculation additional limitation due to repetitive use during a flare-up.  It was noted that the Veteran retired in 2001 due to back and hip conditions.

In a November 2008 VA examination report with regard to his feet, it was noted that the Veteran does have a history of radiculopathy as affecting lower extremity, indicating he has had nerve involvement of the lower extremities due to his spinal cord condition.  Although his radicular symptoms have been improved with surgery, he continues to have the motor deficit of footdrop affecting the right lower extremity.  Disruption of the lumbosacral plexus or L5 nerve root can result in a footdrop.     

The Board also reviewed relevant private medical records.  In a January 2003 private medical record from New West Sports Medicine & Orthopaedic Surgery, P.C., the Veteran reported no back pain or numbness or paresthesias in the right lower extremity.  The Veteran was noted as having right-sided meralgia paresthetica most likely secondary to pressure from the hip position during the lengthy revision left total hip arthroplasty.  In a May 2003 private medical record from New West Sports Medicine and Orthopaedic Surgery, the Veteran was noted as having new radicular complaints in his right leg.  The physician stated that he is concerned that he might have a herniated disc.  In a June 2003 private medical record from Mid-America Neurosurgery Clinic, P.C., the Veteran complained of numbness down to the right foot with discomfort going down the posterior aspect of the right leg from the buttocks distally.  He reported that the symptoms have been ongoing and progressively worsening since he had a left hip arthroplasty revision in December 2002.  In a December 2003 private medical record from Kearney Bone and Joint Clinic, P.C., the Veteran was diagnosed with atypical sciatica.  In an October 2005 private medical record from Midwest Neurosurgery, the Veteran was noted as having no tenderness of the lumbar spinous processes as well as the paravertebral musculature bilaterally.  Straight leg raise examination does not produce radicular pain or paresthesias bilaterally.  The Veteran was diagnosed with low back and bilateral lower extremity pain, Grade I spondylolisthesis of L4 on L5. 

A December 2005 operative report from Methodist Health System revealed that the Veteran underwent a decompressive lumbar laminectomy, L3-L4-L5 and right L5 foraminotomy, and a posterior lateral spinal fusion.  It was noted that the Veteran's preoperative history revealed that he has been plagued with persistent refractory right lower extremity pain consistent with lumbosacral radiculopathy.  In a January 2006 letter from a private physician at Good Samaritan Health Systems, the Veteran was noted as having a longstanding problem with back trouble.  He developed spondylolisthesis, for which he did undergo a lumbar spinal fusion and decompression lumbar laminectomy at L3-5.  It was noted that, at this time, he does not have any swelling, fatigability, incoordination, or functional impairment to bother him.  In a March 2006 private treatment record from Midwest Neurosurgery, the Veteran reported no leg pain. He is able to walk at least a mile and a half to 2 miles per day without significant leg pain.  His back will fatigue and slightly burn and ache on the right side, but otherwise, he is doing quite well.  He was noted as having minimal tenderness to palpation of the paraspinous musculature on the right.  The physician noted that the Veteran is doing quite well.  In a June 2006 private medical record from Midwest Neurosurgery, the Veteran reported that his leg symptoms are markedly improved.  He is golfing and can walk about 1/2 mile four times per day.  In a May 2007 private treatment record from New West Sports Medicine and Orthopaedic Surgery, P.C., the Veteran complained of low back and right buttock pain.  In a July 2007 private medical record from this facility, the Veteran's lumbar spine symptoms were noted as presently controlled.  In an October 2008 private medical record from this facility, it was noted that the Veteran was having no low back pain presently, no numbness or paresthesias, and no radiation of pain beyond his knee.

For the period of April 1, 2006, to the present, the Veteran's service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion is assigned an evaluation of 40 percent.  In the September 9, 2008, VA examination report, the examiner noted that the Veteran had thoracolumbar spine ankylosis.  It was noted that there were no indications of unfavorable ankylosis.  There is no other medical evidence of record reflecting that the Veteran has ankylosis of any kind of the thoracolumbar spine.  Therefore, as the medical evidence of record for this time period does not reflect that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, an increased rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine for the period of April 1, 2006, to the present. 

For the period of December 1, 2005, to March 31, 2006, the Veteran's service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion is evaluated at 100 percent.  Therefore, the Veteran is receiving the maximum evaluation possible for this time period and an increased rating is not available for this disability for this period of time. 

For the period of September 20, 2005, to November 30, 2005, the Veteran's service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion is evaluated at 20 percent.  The Board notes that the medical evidence of record from this period of time is minimal, and it does not specifically reflect the Veteran's ranges of motion for his lumbar spine, nor does it indicate whether or not the Veteran has ankylosis of any kind.  Therefore, as there is no medical evidence of record reflecting that the Veteran's service-connected lumbar spine disability was less severe prior to his December 2005 surgery than it was after his December 2005 surgery, the Board will resolve all reasonable doubt in favor of the Veteran and increase the evaluation assigned to his service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion to 40 percent for the period of September 20, 2005, to November 30, 2005.  With regard to assigning an evaluation in excess of 40 percent for this period of time, the Board notes that the medical evidence of record for this time period does not reflect that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  As such, an increased rating in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine for the period of September 20, 2005, to November 30, 2005. 

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no indication in the medical evidence of record that the Veteran has been prescribed bedrest by a physician for the period of September 20, 2005, to November 30, 2005, or for the period of April 1, 2006, to the present.  As such, an increased rating cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  The Board notes that the Veteran is separately service connected for a right foot drop and has been granted entitlement to SMC based on loss of use of the right foot.  Therefore, as the Veteran is already being compensated separately for this disability, the Board will not evaluate this disability again under Note (1).  38 C.F.R. § 4.14 (2010).

To the extent that the Veteran may be experiencing radiculopathy symptoms unrelated to his right foot drop, the Board has reviewed the medical evidence of record.  It was noted in the February 2009 VA examination report that the Veteran no longer has radicular pain from his low back to his lower extremities and did not suffer numbness or paresthesias on examination.  In the September 2008 VA examination report, the Veteran described occasional pain, which radiates into the buttocks.  It was further noted that he currently does not describe any ongoing or persistent radiculopathy as affecting the lower extremities.  The Veteran previously had been experiencing radicular symptoms, which improved following his previous lumbar surgeries.  In the November 2008 VA examination report, it was noted that the Veteran does have a history of radiculopathy as affecting lower extremity, indicating he has had nerve involvement of the lower extremities due to his spinal cord condition.  Although his radicular symptoms have been improved with surgery, he continues to have the motor deficit of footdrop affecting the right lower extremity.  In an October 2005 private medical record from Midwest Neurosurgery, it was noted that a straight leg raise examination does not produce radicular pain or paresthesias bilaterally.  In a May 2003 private medical record from New West Sports Medicine and Orthopaedic Surgery, the Veteran was noted as having new radicular complaints in his right leg.  

The Board recognizes that the claims file contains medical evidence reflecting that the Veteran has a history of radicular complaints, particularly involving his right lower extremity.  However, as noted above, the Veteran is being separately compensated for complaints related to his right foot drop.  Moreover, it appears that these symptoms have actually improved in recent years after his lumbar spine surgeries.  To the extent that the Veteran may have had radicular complaints at any point during the period of time on appeal, or from September 20, 2005, to the present, the Board finds that the claims file contains no definitive, objective medical evidence reflecting a neurologic abnormality, with the exception of the right foot drop, that is beyond slight in nature, as required to warrant a separate rating under Diagnostic Code 8520.  As such, the Board concludes that a separate 10 percent rating is not warranted for either lower extremity under the criteria of Diagnostic Code 8520 based on mild, incomplete paralysis of the sciatic nerve.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the period of September 20, 2005, to November 30, 2005, or for the period of April 1, 2006, to the present, the Board notes that the Veteran is currently assigned a 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  This is the maximum evaluation allowed for limitation of motion of the spine absent unfavorable ankylosis.  While symptoms such as painful motion are shown in the record, he has never been shown to have a degree of functional loss due to painful motion or repetitive use that is akin to unfavorable ankylosis.  As such, an increased rating based on functional loss is not warranted for the period of September 20, 2005, to November 30, 2005, or for the period of April 1, 2006, to the present.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Additionally, the Board notes that the Veteran has already been granted entitlement to TDIU for the period of September 20, 2005, to the present.  Thus, any further discussion of an issue of entitlement to a total disability rating based on individual unemployability as to that period of time is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009)

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports the assignment of an evaluation of 40 percent for the Veteran's service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion for the period of September 20, 2005, to November 30, 2005.  The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 40 percent for the Veteran's service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion for the period of September 20, 2005, to November 30, 2005, or for the period of April, 1, 2006, to the present, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  Fenderson, supra.

2.  Entitlement to an effective date earlier than September 20, 2005, for the grant of entitlement to TDIU.

The Veteran further claims that an earlier effective date, prior to September 20, 2005, should be assigned for the grant of entitlement to TDIU.

The Board notes that VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that September 20, 2005, is the correct date for the grant of entitlement to TDIU.

In this regard, the evidence of record clearly indicates that the Veteran filed a formal claim for entitlement to TDIU on December 15, 2008.  It is clear from an April 2009 rating decision, that the Veteran was granted entitlement to TDIU effective September 20, 2005, as this was the date that he met the scheduler requirements for TDIU.  The Board notes that, prior to this date, the Veteran was not service connected for any disabilities.

Although the Veteran has appealed the matter of the effective date of this award, neither the Veteran nor his attorney have put forth any specific contentions as to why an earlier date is warranted.  It must be noted that a TDIU award is not permissible prior to the effective date of the award of service connection for the underlying disabilities.

Here, as noted, service connection is not in effect for any disability prior to September 20, 2005, which is the date of his receipt of his claim for service connection for disabilities of the hip and back, and for hearing loss and tinnitus.  The record reflects that an earlier claim for service connection for a left hip disability was denied in 1967 but not appealed.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  Consequently, an effective date cannot be awarded for his left hip disability prior to his September 2005 claim to reopen.  

In short, as prior to September 20, 2005, service connection is not in effect for any disability, an effective date for TDIU prior to September 20, 2005, is not permitted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

3.  Entitlement to an effective date earlier than September 9, 2008, for the grant of entitlement to SMC based on loss of use of the right foot.

The Veteran claims that an earlier effective date, prior to September 9, 2008, should be assigned for the grant of entitlement to SMC based on loss of use of the right foot.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2010).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that September 9, 2008, is the correct date for the grant of entitlement to SMC based on loss of use of the right foot.  While the Veteran has alleged that he is entitled to an earlier effective date for his award of this benefit, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.  

The Board notes that the Veteran has never specifically submitted a formal or informal claim for SMC based on loss of use of the right foot.  However, it is clear from the April 2009 rating decision that the RO granted the Veteran entitlement to SMC based on loss of use of the right foot as a result of a September 9, 2008, VA examination, which revealed that the Veteran met the criteria regarding loss of use of the right foot at that time.  As noted above, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  As a claim was never filed or received with respect to this disability, and the evidence of record does not reflect that entitlement arose prior to September 9, 2008, the Board must conclude that an effective date earlier than September 9, 2008, is not warranted.

The Board has reviewed the medical evidence of record prior to September 9, 2008.  While the Veteran complained of symptoms related to his right foot prior to September 9, 2008, there is simply no evidence that he experienced loss of use of the right foot prior to this date.  In a May 2007 private medical record from New West Sports Medicine & Orthopaedic Surgery, P.C., the Veteran was noted as having a very mild stiff legged gait.  He is able to do limiting heel and toe walking okay.  In a June 2006 private medical record from New West Sports Medicine & Orthopaedic Surgery, P.C., it was noted that the Veteran's leg symptoms were markedly improved.  He can walk father without difficulty.  He walks about 1/2 mile 4 times a day and is now golfing.  In an April 2006 private medical record, it was noted that the Veteran was kept from golfing and doing outside activities due to an ulnar operation.  In a December 2004 private medical record from New West Sports Medicine & Orthopaedic Surgery, P.C., it was noted that the Veteran has been able to do virtually everything that he wants to do, including golfing and hunting.  During this past hunting season, he was able to walk up to 6 to 7 miles at a time.  In a November 2003 private medical record from this same facility, the Veteran was noted as being able to golf, hunt, and perform all of this activities of daily living without difficulty.  

As noted, the primary basis of awarding an effective date under applicable law or regulations based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  In this case, the medical evidence of record does not reflect that the Veteran experienced loss of use of the right foot prior to September 9, 2008, and there is no record of a claim for entitlement to SMC based on loss of use of the right foot having been received prior to September 9, 2008.  While the Veteran did submit an application for compensation benefits in September 2005, the Board notes that this application makes no reference to a right foot condition or loss of use of the right foot.

Therefore, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  













ORDER

Entitlement to a 40 percent evaluation for service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion for the period of September 20, 2005, to November 30, 2005, is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 40 percent for service-connected lumbar spine degenerative disc disease, status post laminectomy and fusion for the period of September 20, 2005, to November 30, 2005, or for the period of April 1, 2006, to the present, is denied.

Entitlement to an effective date earlier than September 20, 2005, for the grant of entitlement to TDIU is denied.

Entitlement to an effective date earlier than September 9, 2008, for the grant of entitlement to SMC based on loss of use of the right foot is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


